Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Porter v. NationsCredit
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5099




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Porter v. NationsCredit" (2008). 2008 Decisions. Paper 678.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/678


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      No. 06-5099

                        ROSLYN PORTER, on behalf of herself
                           and all others similarly situated,

                                                       Appellant

                                           v.

            NATIONSCREDIT CONSUMER DISCOUNT COMPANY;
           PROTECTIVE LIFE INSURANCE COMPANY; FAIRBANKS
           CAPITAL CORPORATION; NATIONSCREDIT FINANCIAL
          SERVICES CORPORATION; NATIONSCREDIT INSURANCE;
          NATIONSCREDIT CORPORATION; and BANK OF AMERICA

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (Civ. No. 03-cv-03768)
                      District Judge: Hon. Lawrence F. Stengel

                      Before: McKEE, FUENTES and JORDAN,
                                  Circuit Judges

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   July 21, 2008

                           (Opinion filed: August 12, 2008)

                                       OPINION

McKEE, Circuit Judge.

      Roslyn Porter appeals the judgment the trial court entered in favor of defendants


                                           1
following a two-day bench trial in a suit she brought alleging various violations of federal

and state law. For the reasons that follow, we will affirm.

       As we write primarily for the parties who are familiar with this litigation, we need

not detail the factual or procedural background. Rather, we only note that Porter alleged

causes of action under the Truth in Lending Act (“TILA”), 15 U.S.C. § 1601 et seq., the

Home Ownership and Equity Protection Act (“HOEPA”), 15 U.S.C. § 1639, and the

Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), 73 Pa.

Cons. Stat. § 201-1 et seq. Each of her claims arise from a credit life insurance policy

that she purchased when she took out a residential mortgage. During the course of this

litigation, and after the conclusion of the two day bench trial that resulted in the defense

verdicts, the district court entered numerous Orders and Memorandum Opinions that

thoroughly and succinctly explained why it was rejecting Porter’s legal arguments, and

why she was not entitled to relief against any of the entities she had sued. See Porter v.

NationsCredit Consumer Discount Company, Civ. No. 03-03768 (E.D. Pa. Feb. 9, 2004);

2004 WL 1753255 (E.D. Pa. July 8, 2004); 229 F.R.D. 497 (E.D. Pa. 2005); 2005 WL

1819974 (E.D. Pa. Aug. 1, 2005); 2006 WL 851307 (E.D. Pa. March 31, 2006); 2006 WL

1737544 (E.D. Pa. June 22, 2006); 2006 WL 3333837 (E.D. Pa. Nov. 14, 2006); 2007

WL 30117 (E.D. Pa. Jan. 3, 2007); 2007 WL 674709 (E.D. Pa. Feb. 28, 2007).

       After reviewing the record and the arguments raised on appeal, we conclude that

the arguments Porter raises merit no further discussion, and we will affirm the rulings of

                                              2
the district court substantially for the reasons set forth in the applicable Orders and

Memorandum Opinions.




                                              3